Order entered November 17, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00776-CR

                            DEAN THOMAS WILSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80411-2016

                                            ORDER
       Appellant filed his notice of appeal in the trial court on May 31, 2017, and the clerk’s

record was filed July 31, 2017. The reporter’s record, due July 29, 2017, has not been filed.

       On November 9, 2017, we ordered the reporter’s record filed within twenty days. One

week later, court reporter Sheri Vecera filed a request for a clarification of our order. In her

request, Ms. Vecera concedes she received our August 2nd notice about the past due reporter’s

record and that she did not respond. She notes this case was abated for three months awaiting

appointment of counsel and that, to date, she has “not received a request to prepare the record

from the newly appointed attorney or anyone else.” She then states she was “not the court

reporter who reported the trial in this case on May 30, 2017” and that a substitute reporter

covered for her that day; Ms. Vecera does not identify the substitute reporter. She further notes
there “may or may not have been other hearings held in this matter” and requests sixty additional

days for the reporter’s record to be filed.

        Rule 35 provides that, absent the filing of a motion for new trial, the record “must be

filed in the appellate court . . . within 60 days after the date sentence is imposed.” TEX. R. APP.

P. 35.2(a). The official or deputy court reporter is responsible for preparing, certifying, and

timely filing the reporter’s record if:

                (1) a notice of appeal has been filed;
                (2) the appellant has requested that the reporter’s record be prepared; and
                (3) the party responsible for paying for the preparation of the reporter’s record has
                    paid for the reporter’s fee, or has made satisfactory arrangements with the
                    reporter to pay the fee, or is entitled to appeal without paying for the fee.

TEX. R. APP. P. 35.3(c). The appellate court may extend the deadline to file the record; however,

each extension must not exceed 30 days in an ordinary appeal. TEX. R. APP. P. 35.3(c).

        Therefore, we ORDER appellate counsel Matthew Maddox to provide this Court, by

NOVEMBER 27, 2017, with written verification he has requested the reporter’s record in

accordance with rule 35. We will defer ruling on Ms. Vecera’s request until the time for

providing the written verification has passed.

        We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,

Presiding Judge, 199th Judicial District Court; Sheri Vecera, court reporter, 199th Judicial

District Court; Robin Rodriquez, court reporter; and to counsel for all parties.




                                                      /s/     LANA MYERS
                                                              JUSTICE